Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-CV-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY
       Plaintiffs,

         vs.

  HEALTH AND WELLNESS SERVICES, INC.,
  BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC.,
  NOEL SANTOS, ANGEL CARRASO, JORGE
  RAFAEL COLL, PAIN RELIEF CLINIC OF
  HOMESTEAD, CORP., JESUS LORITES and
  JOSE GOMEZ-CORTES,


         Defendants.
                                         /




                 DEFENDANT HEALTH AND WELLNESS SERVICES INC.’S
                              MOTION TO DISMISS


         COMES NOW the Defendant, HEALTH AND WELLNESS SERVICES INC.,

  (HEALTH AND WELLNESS) by and through undersigned counsel, pursuant to Federal Rule of

  Civil Procedure 12(b)(1) and 12(b)(6), moves this Honorable Court to dismiss the Plaintiffs’

  Complaint, enter an Order requiring the Plaintiffs to file an Amended Complaint consistent with

  the arguments herein, and/or strike the Plaintiffs’ claim for attorney’s fees.


         On August 1, 2018 Plaintiffs commenced this action by filing a 59 page, 298 paragraph,

  ten (10) Count Complaint, for alleged violations of the Florida Health Care Clinic Act
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 2 of 10




  (“FHCCA”), the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), the Civil

  Remedies for Criminal Practices Act (“CRCPA”), and various state law causes of action, against

  twelve (12) Defendants. On August 3, 2018, Plaintiffs filed an Amended Complaint.


         As explained below, the Complaint should be dismissed for failure to state a claim

  because it fails to set forth allegations in a manner that states a claim for relief. Alternatively,

  Plaintiffs should be required to provide a more definitive statement because, among other things,

  the Complaint is so vague and ambiguous that it fails to put Defendants on notice of the claims

  asserted against them and the facts supporting those claims.


                                 I. LEGAL STANDARD OF REVIEW

         On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),

  the Court must accept as true all well-pled allegations in the complaint. See Hill v. White, 321

  F.3d 1334, 1335 (11th Cir. 2003). The Court must view the complaint in light most favorable to

  the plaintiff, see, e.g., Jackson v. Okaloosa County, Fla., 21 F.3d 1531, 1534 (11th Cir. 1994),

  and must limit its consideration to the pleadings and exhibits attached thereto. Fed. R. Civ. P.

  10(c); see also GSW, Inc. v. Long County, Ga., 999 F.2d 1508, 1510 (11th Cir. 1993).


         No such presumptive truthfulness attaches, however, to conclusory allegations or

  unwarranted deductions of fact. See S. Fla. Water Mgmt. Dist. v. Montalvo, 84 F.3d 402, 408

  n.10 (11th Cir. 1996). In Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court

  clarified that “a plaintiff's obligation to provide the ‘grounds' of his ‘entitle[ment] to relief’

  requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

  of action will not do.” Id. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986) (alteration
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 3 of 10




  in original)). Rather, a plaintiff's “[f]actual allegations must be enough to raise a right to relief

  above the speculative level.” Id.


         However, to survive a motion to dismiss, a plaintiff’s complaint must include “‘Enough

  facts to state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 127

  S. Ct. 1955 (2007)). The complaint “must be anchored in a bed of facts, not allowed to float

  freely on a sea of bombast. That is to say, a court assessing a claim’s sufficiency has no

  obligation to take matters on blind faith; despite the highly deferential reading which [a court]

  accords a litigant’s complaint under Rule 12(b)(6).” Miranda v. Ponce Federal Bank, 948 F.2d

  41 (1st Cir. 1991). In short, a plaintiff’s obligation to provide the grounds of his entitlement to

  relief requires more than labels and conclusion, and a formulaic recitation of the elements of a

  cause of action will not do. Twombly at 554-555 (2007). However, “the tenet that a court must

  accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In other words, “conclusory allegations,

  unwarranted factual deductions or legal conclusions masquerading as facts will not prevent

  dismissal.” Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). The

  complaint’s factual allegations “must be enough to raise a right to relief above the speculative

  level,” Id. at 555, and cross “the line from conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S.

  662, 129 S. Ct. 1937, 1950-1951 (2009).


         All facts that plaintiffs have alleged against HEALTH AND WELLNESS SERVICES

  INC. are conclusory and fail to meet the necessary threshold to state a claim.
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 4 of 10




          II. PLAINTIFFS “SHOTGUN” COMPLAINT SHOULD BE DISMISSED IN ITS
                                      ENTIRETY.


          Plaintiffs incorporate and re-allege paragraphs 1-213 in Counts One,, Four, Seven and

  Ten of their cause of actions.        Rather than clearly identify each defendant by name, the

  plaintiffs, in each of these separate causes of actions, use a boiler plate description. The use of

  such a general term is a text book example of a shotgun pleading.

          Plaintiffs, in each of its counts, incorporates all the preceding allegations of the

  Complaint. Such a pleading is known as a “shotgun complaint.” See Ferrell v. Durbin, 311

  Fed.Appx. 253, 259. (11th Cir. 2009) Such a complaint is highly disfavored in the Eleventh

  Circuit. See Jovine v. Abbott Laboratories, 795 F. Supp.2d 1331 (D.C. S.D. Fla. 2011) Indeed,

  such pleadings often are dismissed in their entirety with leave to amend. Id.

          The Eleventh Circuit “has had much to say about shotgun pleadings, none of which is

  favorable.” Davis v. Coca–Cola Bottling Co., 516 F.3d 955, 979 n. 54 (11th Cir.2008) (“[S]ince

  1985 we have explicitly condemned shotgun pleadings upward of fifty times.”); Strategic

  Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n. 9 (11th Cir.2002)

  (“This court has addressed the topic of shotgun pleadings on numerous occasions in the past,

  often at great length and always with great dismay.”); Byrne v. Nezhat, 261 F.3d 1075, 1131

  (11th Cir.2001) (“Shotgun pleadings, if tolerated, harm the court by impeding its ability to

  administer justice.”); Anderson v. D. Bd. of Trs. of Central Fla. Cmty. Coll., 77 F.3d 364, 367

  (11th Cir.1996) (quotation omitted) .... Consequently, the Court will dismiss Plaintiff's Amended

  Complaint, in its entirety, for this reason.

          The Defendant respectfully requests that this Court do the same and dismiss the entire

  complaint with leave to amend.
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 5 of 10




      III. COUNTS I AND II OF STATE FARM COMPLAINT DOES NOT STATE CLAIMS
                           FOR WHICH RELIEF MAY BE GRANTED.

         Plaintiffs in Counts I attempts to allege a fraud claims against HEALTH AND

  WELLNESS, but fails to comply with Federal Rules of Civil Procedures 8(a)(1), Rule 9(b) and

  12(b)(6). The essential elements of common-law fraud under Florida law are: (1) a false

  statement of fact; (2) known by the defendant to be false at the time it was made; (3) made for

  the purpose of inducing the plaintiff to act in reliance thereon; (4) action by the plaintiff in

  reliance on the correctness of the representation; and (5) resulting damage to the plaintiff. See,

  e.g., Johnson v. Davis, 480 So.2d 626, 627 (Fla. 1985).

         Additionally, any fraud claim or claim “sounding in fraud” must satisfy Rule 9(b) and

  allege the fraud with “particularity,” which dictates that the complaint must set forth: (1)

  precisely what statements were made in what documents or oral representations or what

  omissions were made; (2) the time and place of each such statement and person responsible for

  making (or, in the case of omissions, not making) same; (3) the content of such statements and

  the manner in which they misled the plaintiff; and (4) what the defendants obtained as a

  consequence of the fraud.” Rogers v. Nacchio, 241 Fed.Appx. 602, 608 (11th Cir. 2007) (per

  curiam) (quoting Ziemba v. Cascade Int'l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)). A

  plaintiff “need not prove [his] allegations in the complaint but must provide particular facts so

  the Court is not ‘left wondering whether a plaintiff has offered mere conjecture or a specifically

  pleaded allegation on an essential element of the lawsuit.” State Farm Auto Mobile Insurance., et

  al. v. Carefree Land Chiropractic’s (2018 WL 6514797) et al. Cites United States ex rel.

  Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1313 & n. 23 (11th Cir. 2002). Failure to meet

  Rule 9(b)'s standards results in dismissal of the complaint. Clausen, 290 F.3d at 1310.
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 6 of 10




         Plaintiff clearly has not satisfied Rule 8(a)(1) and 9(b). Instead, the complaint, in

  conclusory fashion, alleges that all the defendants collectively made the alleged actionable

  representations with no attempt, let alone success, at pleading with particularity. In fact,

  Plaintiffs allege that all the defendants, “individually, or by and through their agents or

  representatives, intentionally and knowingly made false and fraudulent statements of material

  fact to State Farm. …” See Complaint (Paragraph 216) Similarly, the Complaint states that

  “[D]defendants, individually or by and through their agents or representatives, actively

  misrepresented, acquiesced or ratified misrepresentation.       See Complaint, (Paragraph 215)

  Further, as to a main element of specific intent to induce a reliant action, the Complaint again, in

  conclusory fashion, alleges that the “defendants, individually, or by and through their agents or

  representatives, made, acquiesced to, or ratified the above-described misrepresentation to induce

  State Farm to rely on them.

         Plaintiffs do not even attempt to specify, as required by Rule 9(b) the following critical

  facts to support a fraud theory of liability: 1) the individual defendant who made the allegedly

  fraudulent statement; 2) whether it was oral or written; 3) how many times it purportedly was

  made; 4) state where, when and how the statements were made to              or 5) allege why the

  “statement(s) were fraudulent to the plaintiffs. A conclusory pleading that a group of defendants

  collectively committed a fraud is insufficient to state an actionable claim. James v. Ashley Adams

  Antiques, Inc., 2006 U.S. Dist. LEXIS 39690, *3 (M.D. Fla. 2006) (citing Ziemba v. Cascade

  Int'l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)). Failure of a plaintiff to satisfy Rule 9(b)'s

  pleading requirements is grounds for dismissal of a complaint. Corsello v. Lincare, Inc., 428

  F.3d 1008, 1012 (11th Cir. 2005).
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 7 of 10




         The Complaint completely fails to differentiate between the defendants in violation of

  Rule 9(b), which requires that a Complaint provide notice to each defendant and identify who

  allegedly committed a fraud by his separate and individual conduct. See, e.g., Haskin v, R.J.

  Reynolds Tobacco Co., 995 F.Supp. 1437, 1439 (M.D. Fla. 1998) (citing Vicom, Inc. v.

  Harbridge Merchant Servs., 20 F.3d 771,777 (7th Cir. 1994).

         The Defendant respectfully requests that this Court dismiss the entire complaint with

  leave to amend.



     IV. Plaintiffs’ Fourth Cause of Action Must be Dismissed with Prejudice as Inapplicable
              to Persons or Activities Regulated by the Office of Insurance Regulation of the
                                       Financial Services Commission

         Plaintiffs’ Fourth Cause of Action against the HEALTH AND WELLNESS Defendants

  for violations of the FDUTPA must be dismissed with prejudice. “FDUTPA does not apply to

  any person or activity regulated under the laws administered by the Office of Insurance

  Regulation of the Financial Services Commission.” Carles Construction, Inc. v. Travelers

  Casualty & Surety Company of America, 2013 WL 12061474, *1 (S.D. Fla. Feb. 11, 2013).

  Pursuant to section 20.121, Florida Statutes, the Office of Insurance Regulation is responsible for

  all activities in connection with insurers and other risk bearing entities, such as the Plaintiffs.

  Fla. Stat. § 20.121(3)(a)(1).

         Plaintiffs are admittedly authorized to issue automobile insurance policies in the State of

  Florida and, as such, are “insurers” as defined in section 624.03, Florida Statutes. Therefore,

  Plaintiffs’ FDUTPA claim against the HEALTH AND WELLNESS Defendants must be

  dismissed with prejudice because Plaintiffs and their activities are regulated under the laws of the

  Office of Insurance Regulation.
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 8 of 10




          V. Alternatively, Plaintiff Must Provide a More Definite Statement Because the
             Complaint is so Vague and Ambiguous that it Fails to put Defendants on Notice
                 of the Claims Against Them and of the Facts Supporting Those Claims

         Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short and

  plain statement of the claim showing that the pleader is entitled to relief.” Plaintiffs’ Complaint

  does not satisfy the “short and plain” statement requirement of Rule 8.           As written, the

  Complaint fails to apprise HEALTH AND WELLNESS of the legal claims asserted against them

  and the factual allegations upon which those claims are based. Furthermore, Rule 9(b) requires

  Plaintiffs to provide the HEALTH AND WELLNESS Defendants with fair notice so as to

  apprise them of their individual roles in the alleged fraudulent scheme. Brooks v. Blue Cross and

  Blue Shield of Florida, Inc. 116 F.3d 1364 (11th 1997). The Plaintiffs cannot simply lump

  HEALTH AND WELLNESS together in their causes of action sounding in fraud because doing

  so violates the Rule 9(b) particularity standard.

         Plaintiffs’ One (Common Law Fraud), Two (Common Law Fraud) Four (FDUTPA),

  Five ( FDUTPA), Seven ( Unjust enrichment), Eight (Unjust Enrichment) and Thirteen

  (Common Law Fraud) Causes of Action against the HEALTH AND WELLNESS Defendants,

  among others, incorporate and re-allege paragraphs 1–213, without setting forth the particular

  fraudulent representations or fraudulent acts or false claims attributed to each individual

  Defendant in direct violation of the Rule 9(b) particularity standard.

         Accordingly, Plaintiffs fail to provide HEALTH AND WELLNESS with fair notice of

  the claims against them, which renders them unable to discern what Plaintiffs are claiming to

  frame a responsive pleading.    Accordingly, the Court should require Plaintiffs to provide a more

  definite statement pursuant to Federal Rule of Civil Procedure 12(e).
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 9 of 10




                                           VI. CONCLUSION

         WHEREFORE, the Defendant HEALTH AND WELLNESS SERVICES INC. hereby

  respectfully request that this Honorable Court enter an order dismissing the third, fifth, sixth and

  seventh causes of actions in the Plaintiffs’ complaint for the failure to state a cause of action for

  which relief can be granted. Alternatively, the Defendants respectfully request that this Court

  order the Plaintiff to provide a more definite statement or require that Plaintiffs’ replead the

  action for the reasons cited above.




                                        Respectfully submitted,
                                        s/ Louis V. Martinez
                                        Louis V. Martinez FBN: 528862

                                        100 Southeast Second Street
                                        3400 Miami Tower
                                        Miami, Florida 33131
                                        Telephone (305) 375-9220
                                        Facsimile (305) 375-8050
                                        Email: louisvmartinez14@gmail.com
                                        Counsel for Defendant Health and Wellness Services, Inc.

                                                        /s/Louis V. Martinez
                                                        Louis V. Martinez
                                                        (FBN#528862)
Case 1:18-cv-23125-RNS Document 65 Entered on FLSD Docket 12/17/2018 Page 10 of 10




                                CERTIFICATE OF SERVICE

          I hereby certify that on December 17, 2018, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record.


                                                               /s/Louis V. Martinez
